DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Smith et al. (US Pub. No. 2014/0217677).
Regarding claim 1, the Smith et al. (hereinafter Smith) reference discloses a piston ring (100) for an engine, the piston ring comprising: 
a piston ring body (body of 100) including a working surface (e.g. at 114), a lower surface (102), an upper surface (104), and an inner surface (106);
wherein an area of the working surface and/or the lower surface which is close to an outer circumferential lower edge of the piston ring body is not provided with a nitride layer (Fig. 1C), the outer circumferential lower edge is formed with a chamfer (Para. [0026]), the chamfer (Fig. 1C) does not have a nitride layer, and an additional area (112) of the piston ring has a nitride layer (Fig. 1B).
Regarding claim 2, the Smith reference discloses an area of the piston ring body which is not provided with a nitride layer includes a working surface local area [[(31)]] that is located on the working surface and is close to the outer circumferential lower edge (Fig. 1C).
Regarding claim 3, the Smith reference discloses an area of the piston ring body which is not provided with a nitride layer includes a lower surface local area that is located on the lower surface and is close to the outer circumferential lower edge (Fig. 1C).
Regarding claim 11, the Smith reference discloses a piston ring (100), comprising: 
a piston ring body (body of 100) including a working surface (e.g. at 114), a lower surface (102), and an outer circumferential lower edge (Fig. 1C); 
wherein the outer circumferential lower edge includes a chamfer (Para. [0026]); and 
at least a portion of the piston ring includes a nitride layer (110a,112).
Regarding claim 12, the Smith reference discloses an area of the working surface and/or the lower surface which is close to the outer circumferential lower edge is not provided with a nitride layer (Fig. 1C); and the chamfer does not have a nitride layer (Fig. 1C, Para. [0026]).
Regarding claim 13, the Smith reference discloses an area of the piston ring body which is not provided with a nitride layer includes a working surface local area that is located on the working surface and is close to the outer circumferential lower edge (Fig. 1C).
Regarding claim 14, the Smith reference discloses an area of the piston ring body which is not provided with a nitride layer includes a lower surface local area that is located on the lower surface and is close to the outer circumferential lower edge (Fig. 1C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, 9, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kooroki (DE3502144A1).
Regarding claims 4, 8, 15, and 16, the Smith reference discloses an area of the piston ring body which is not provided with a nitride layer includes a working surface local area that is located on the working surface and is close to the outer circumferential lower edge (Fig. 1C); and/or 
an area of the piston ring body which is not provided with a nitride layer includes a lower surface local area that is located on the lower surface and is close to the outer circumferential lower edge (Fig. 1C).
However, the Smith reference fails to explicitly disclose the working surface local area is provided with a protective layer that prevents the piston ring body from nitridation and the lower surface local area is provided with a protective layer that prevents the piston ring body from nitridation.
The Kooroki reference, a piston ring, discloses prevent nitriding by treatment of a surface with an agent which prevent nitriding, by a metallic coating or by mechanical covering of the surface (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the surfaces with a protective layer int eh Smith reference in view of the teachings of the Kooroki reference in order to prevent excessive hardening of the untreated surfaces. The process of claim 8, is obvious in view of the rejection of claim 4.
Regarding claim 9, the Smith reference, as modified in claim 8, discloses the protective layer that prevents the piston ring body from nitridation includes one of a chrome layer or a nickel layer, and the protective layer is provided on the piston ring body by a plating process including chemical plating (Page 3, Line 38-Page, Line 22).
Regarding claim 20, the Smith reference discloses a processing method for the piston ring according to claim 11, the method comprising: forming the chamfer at the outer circumferential lower edge (Para. [0026]); 
and performing nitrogen treatment on the piston ring body (claim 4).
However, the Smith reference fails to explicitly disclose the working surface local area is provided with a protective layer that prevents the piston ring body from nitridation and the lower surface local area is provided with a protective layer that prevents the piston ring body from nitridation.
The Kooroki reference, a piston ring, discloses prevent nitriding by treatment of a surface with an agent which prevent nitriding, by a metallic coating or by mechanical covering of the surface (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the surfaces with a protective layer int eh Smith reference in view of the teachings of the Kooroki reference in order to prevent excessive hardening of the untreated surfaces.

Claim(s) 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding claims 5 and 17, the Smith reference discloses the invention substantially as claimed in claims 1 and 12.
However, the Smith reference fails to explicitly disclose an axial dimension and/or a radial dimension of an area of the piston ring body which is not provided with a nitride layer is larger than or equal to 0.05 mm and is smaller than or equal to 1.5 mm.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the unnitrided area have the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired sealing pressures. In re Aller, 105 USPQ 233.
Regarding claims 6 and 18, the Smith reference discloses the invention substantially as claimed in claims 1 and 12.
However, the Smith reference fails to explicitly disclose an axial dimension and/or a radial dimension of the chamfer is smaller than or equal to 0.05 mm.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the chamfer have the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired sealing pressures. In re Aller, 105 USPQ 233.
Regarding claims 7 and 19, the Smith reference discloses the invention substantially as claimed in claims 1 and 12.
However, the Smith reference fails to explicitly disclose an axial dimension and/or a radial dimension of the chamfer is larger than or equal to 0 mm and is smaller than or equal to 0.1 mm.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the chamfer have the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired sealing pressures. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 10 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675